Citation Nr: 0942290	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-14 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1976 to March 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

A Travel Board hearing in front of the undersigned was held 
in December 2007.  A transcript of the hearing has been 
associated with the claim file.  

In February 2008 the Board remanded the claim for further 
development.  


FINDINGS OF FACT

1.  Tendinitis of the right wrist in service was acute, 
transitory in nature and resolved.

2.  Carpal tunnel syndrome, pseudoarthritis, arthritis of the 
right wrist and residuals of a right scaphoid fracture were 
not manifest in service and are not otherwise related to 
service.

3.  Degenerative joint disease of the right wrist or an 
organic disease of the nervous system was not manifest within 
a year from service.  


CONCLUSION OF LAW

A disability of the right wrist, to include degenerative 
joint disease, residuals of a right scaphoid fracture, 
tendinitis, pseudoarthrosis of the right wrist and carpel 
tunnel syndrome, was not incurred in or aggravated by 
service; and arthritis or an organic disease of the nervous 
system may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VCAA letter sent to the appellant in 
October 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining and the evidence necessary to establish entitlement 
to the benefits sought including the types of evidence that 
would assist in this matter.  The notice predated the rating 
decision.  

With regard to the disability rating and effective date 
elements notice was not provided until March 2006 after the 
rating decision.  However, the appellant's claim is being 
denied and therefore any error with the timing requirement is 
harmless.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records and post- service treatment records have been 
associated with the claims folder.  The appellant testified 
at a Travel Board hearing in December 2007.  The appellant 
was also provided a VA examination in December 2008 and an 
opinion was sought in June 2009.  

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the Veteran, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The duties under 
the VCAA have been fulfilled and appellate review may 
proceed.

Legal Criteria and Analysis

The appellant is seeking service connection for a disability 
of the right wrist.  

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so- 
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed.Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 
(2009).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
or an organic disease of the nervous system becomes manifest 
to a compensable degree within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing all the 
evidence, to include the absence of contemporary medical 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The entrance examination report of February 1976 shows the 
appellant's upper extremities were normal, and the Veteran 
denied a history of broken bones or bone or joint deformity.  

Service medical records dated in March 1977 note that the 
appellant sought treatment for pain on the right wrist which 
had been ongoing on and off for the previous 6 months.  Range 
of motion was within normal limits and neuro and pulses were 
normal.  He was diagnosed with tendonitis. 

A separation examination report is not of record.

Private treatment records of September 2004 show that the 
appellant reported he had a severe right hand injury in 1978.  
The physician noted he had a fracture of the carpal navicular 
at the age of 26 which developed into a nonunion of 
pseudoarthritis.  The Veteran reported severe aching with 
anything he does with the right hand and occasional numbness 
and tingling.  He denied any recent injury to the right hand 
or wrist.  X-rays showed pseudoarthrosis of a nonunion 
fracture of the right carpal navicular.  He was diagnosed 
with pseudoarthrosis, and nonunion navicular of the right 
hand.  

VA outpatient treatment records of November 2004 show that 
the appellant reported an injury to the right hand in service 
in 1976.  

Private medical treatment records of January 2005 note that 
the Veteran was diagnosed with carpal tunnel syndrome on both 
hands, more on the right than on the left. 

VA outpatient records of May 2005 show that the appellant 
sought treatment for bilateral carpal tunnel syndrome more on 
the right than the left.  He reported weakness and numbness 
in the hand.  A nerve conduction test showed results 
suggestive of carpal tunnel syndrome.  He was diagnosed with 
bilateral carpal tunnel syndrome with possible cervical 
radiculopathy.  

A VA neurosurgery consultation treatment report of July 2005 
shows the appellant reported pain in the third and fourth 
digit of the right hand only.  It was noted the appellant 
reported he lost his fourth digit in 1977 and it had to be 
reattached at the distal phalanx. He reported the pain has 
been gradually increasing ever since.  He described it as a 
sharp pain only involving the third and fourth digits which 
occasionally radiates up to his elbow and shoulder.  Wrist 
splints did not help.  It was noted that a nerve conduction 
test showed results suggestive of carpal tunnel syndrome, 
worse on the right.  An electromyogram was normal.  The 
physician stated that the symptoms were not consistent with 
carpal tunnel syndrome, but are rather related to nerve 
damage related to amputation in 1977.  

VA outpatient treatment records of July 2006 show that the 
appellant reported he injured his right hand while in 
service.  He reported his third and fourth fingers were 
smashed in 1977.  He was diagnosed with neuropathic pain and 
carpal tunnel syndrome.  

At the Travel Board hearing of December 2007 the Veteran 
testified that his wrist problems started while in service.  
He testified that he had problems with his wrist in service 
and was diagnosed with tendinitis at the time.  He testified 
he sought treatment in service for on and off pain in his 
wrist.  He denied seeking treatment for his right wrist for 
the remainder of his time on active duty, or from 1977 to 
1980.  He testified that the cold weather in Germany helped 
with the pain and he did not experience pain after 1977.  
Furthermore, he testified that he did not experience pain 
after returning to the States.  He testified his right wrist 
started bothering him 10 years after he got out of service.  
At that time intermittent pain on his right wrist returned.  
Finally he testified that the older he gets, the worse the 
pain in his right wrist gets.  

A VA examination was conducted in December 2008.  The 
examiner noted the appellant was right hand dominant by 
history.  At the time the appellant reported he had been 
diagnosed with carpel tunnel syndrome the prior year.  It was 
noted the appellant had a specific injury to the right middle 
finger while in service and that he had had pain in his right 
wrist since 1980.  The appellant reported he had never been 
placed in a cast and that he was not aware of breaking any 
bones of the right wrist.  He reported constant pain of 6/10 
but denied the use of any wrist immobilizer.  He reported 
flare-ups once a month lasting a day which cause him pain.  
He wears an Ace wrap and soaks his wrist in hot water to help 
him get better.  The pain is made worse with overuse, 
movement and lifting.  He denied having surgery or physical 
therapy.  He takes anti-inflammatories for his wrist.  

Following a physical examination the appellant was diagnosed 
with severe degenerative joint disease of the right wrist 
status post scaphoid non-union advance collapse.  X-rays 
showed a previous scaphoid fracture, which went to a non-
union.  The examiner noted that now the appellant has stage 
IV SNAC wrist, which is the same as severe degenerative joint 
disease of the right wrist.  The examiner opined that it was 
at least as likely as not that the appellant's wrist 
condition occurred while he was in service.  He noted the 
appellant did not recall a specific injury so it could have 
occurred in service or it could have occurred while he was 
not in service.  He went on to opine that it seems as likely 
as not that the appellant could have been fighting while in 
service and not realized he had broken his wrist if he were 
in the heat of the moment.  

The RO requested a second opinion noting that there was no 
evidence in the record that the appellant was involved in a 
fight while in service.  

In a VA examination report of June 2009 the examiner noted 
that the appellant has a recent diagnosis of carpal tunnel 
syndrome and complaints of wrist pain since 1980.  The 
examiner noted that the appellant had never complained of 
being placed in a cast or of breaking any bones.  The 
examiner noted the prior diagnosis of severe degenerative 
joint disease of the right wrist status post scaphoid and 
nonunion advance collapse.  The examiner noted that from this 
diagnosis and from his review of the x-rays it did appear 
that the appellant had a previous scaphoid fracture.  He went 
on to note that this type of injury would require some sort 
of trauma to the right wrist.  He noted that a review of the 
service reports showed that his examination of February 1976 
showed that the appellant was in good health without any 
medical problems.  There was a sick record of March 1977 
which showed right wrist pain on and off for about 6 months.  
He noted that at that time there was tenderness to palpation 
on the dorsal surface laterally.  The examiner noted that 
this was not the typical area for tenderness to palpation for 
a scaphoid fracture and so it does not seem that that 
examination was consistent with the previous scaphoid 
fracture.  The examiner noted that while there was no exact 
diagnosis entered at the time, he was treated with 
aspirin/anti-inflammatories and that lead him to believe that 
it was more of a tendinitis or bruise-type injury.  The 
examiner noted that there were no other records in the 
medical file that the appellant was treated for a fracture of 
the scaphoid or injury to the right wrist during active duty.  
Moreover, he noted no evidence of immobilization.

The examiner opined that, given the fact that no record of 
any trauma to the right wrist from active duty other than 
some on and off wrist pain, he believes that the appellant's 
right wrist condition (scaphoid nounion advanced collapse) 
with degenerative arthritis is less likely than not a result 
of his active duty.  He stated that this sort of injury would 
require some sort of trauma and the patient would remember 
breaking his scaphoid as it is a fairly painful injury.  The 
fact that there is no record of this in active duty makes him 
believe that it is less likely than not that it occurred or 
was caused by some injury on active duty.  He went on to 
opine that regarding the December 2008 examiner's comments 
that the wrist injury was at least as likely as not related 
to service, from his history and from the description he 
wondered if this was a typographical error because from his 
description it seemed as though he states that this could 
have happened any time while in the service or otherwise.  He 
again reiterated that from his review of the record, he did 
not find any specific evidence of this type of trauma of the 
right wrist during active duty. 

As an initial matter, the Board notes that the Veteran has 
not alleged that this claimed disability is the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Based upon the evidence of record, the Board finds that 
service connection is not warranted.  In this regard, the 
Board notes that the record shows that the appellant has a 
right wrist disability.  The Veteran has been diagnosed with 
degenerative joint disease of the right wrist status post 
scaphoid non-union advance collapse, pseudoarthrosis of a 
nonunion fracture of the right carpal navicular and carpal 
tunnel syndrome.  Moreover, he was diagnosed with tendinitis 
of the right wrist in service.  Although the record shows 
that the appellant has a current disability, the Board finds 
that the more persuasive and reliable evidence of record 
shows that the current appellant's right wrist disability is 
not attributable to service.

Regarding the degenerative joint disease, the Board notes 
that the evidence shows the Veteran's degenerative joint 
diseased of the right wrist and carpal tunnel syndrome was 
first manifested, more than one year after separation from 
service.  Therefore, he is not entitled to presumptive 
service connection.  38 C.F.R. § 3.309(a).

The Board further notes that the appellant has alleged that 
his current wrist disability is a result of an injury in 
service.  In this regard, the Board notes that there are 
differing medical opinions of record.  The VA examiner of 
December 2008 stated that that it is as likely as not that he 
Veteran's wrist disability occurred while he was in service.  
On the other hand, the June 2009 examiner opined that the 
Veteran's right wrist disability is less likely than not a 
result of his active service.  After a review of both 
opinions, the Board finds the June 2009 examiner's opinion to 
be more reliable.

The Board notes that while the December 2008 examiner opined 
that the Veteran's right wrist disability was at least as 
likely as not related to service, he also stated that the 
specific injury which caused the Veteran's disability could 
have happened while in service or could have occurred while 
he was not in service.  The Board finds the opinion to be 
equivocal and speculative and, at most, does little more than 
propose that it is possible the Veteran's right wrist 
disability is due to service.  Such speculation renders the 
decision to be of reduced probative value 

Moreover, the Board notes that the examiner provided a 
rationale that it seems as likely as not that the Veteran 
could have been fighting while in service and not realized 
that he had broken his wrist.  Again, this rationale is 
speculative at best.  In addition, it is based on an 
inaccurate factual premise.  The record does not show and the 
Veteran has not alleged at any time that he engaged in a 
fight in service.  Moreover, the examiner did not provide a 
source for his statement that the Veteran was either involved 
or could have been involved in a fight in service.  It is 
well established that an opinion based on an inaccurate 
factual premise or which is speculative has little probative 
value.  In this case, the VA examiner's opinion of December 
2008 is speculative and is based on an inaccurate factual 
premise; therefore, the Board finds it has little probative 
value.

On the other hand, the Board finds the VA examiner's opinion 
of June 2009 to be competent and reliable.  This opinion was 
provided after a review of the claims file including service 
records, private treatment records and VA outpatient 
treatment records.  In the end, the examiner opined that the 
right wrist disability was less likely than not a result of 
the Veteran's active duty.  The examination report noted 
accurate and detailed in-service history and post-service 
history.  Moreover, the examiner provided a complete 
rationale as to why the currently found disability was not 
related to the symptomatology reported and treatment for the 
right wrist in service.  Finally, the examiner acknowledged 
the December 2008 opinion and provided an explanation as to 
why his opinion differed from the December 2008 opinion.  The 
Board finds the June 2009 opinion to be more reliable as it 
was based on a complete review of the claims file, 
consideration of other medical opinion, was based on accurate 
history and provided a complete rationale for the opinion.  
It is based on a more complete and accurate factual premise 
than the December 2008 opinion which is based on inaccurate 
facts.

The Board acknowledges the Veteran's allegations that his 
right wrist disability was due to an in-service injury.  
Specifically, in a March 2005 statement the appellant stated 
that he injured his right hand in service and that subsequent 
to the injury to the hand he started experiencing pain in his 
right wrist.  Moreover, private treatment records of 
September 2004 note the appellant reported he had a fracture 
of a carpal navicular when he was 26 years old which resulted 
into a nonunion of pseudoarthrosis.  It is noted that, 
according to his DD-214, the appellant's birthday is in 
October 1953, therefore he turned 26 in October 1979.  
Moreover, the appellant separated from service in March 1980.  
Therefore, at least for part of his 26th year of age, he was 
still in service.  

As noted above, the Federal Circuit Court in Jandreau  held 
that a veteran is competent to report the existence of a 
broken bone.  However, as previously noted, once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  While the 
appellant complained of pain in the right wrist in March 
1977, he did not report an injury.  Furthermore, while the 
record does show that the appellant injured his right fingers 
in 1978 while in service, there is no report of an injury to 
the right wrist.  Moreover, the Veteran has alleged that at 
the time of the injury two of the fingers in his right hand 
were severed and had to be reattached.  Service treatment 
records show that in January 1978 he smashed the fourth 
finger of the right hand and required 8 sutures.  Nothing in 
the treatment records notes that the fingers were severed as 
part of the accident and had to be reattached as the Veteran 
has alleged; moreover, nothing in the records show that he 
injured his wrist at the time.  There are no reported 
complaints of pain of the right wrist at the time of the 
subsequent injury.  Furthermore, at the December 2008 VA 
examination the appellant stated he did not recall having had 
his hand in a cast or having broken any bones in his wrist.  
At the Travel Board hearing the appellant testified that his 
in service complaints of right wrist pain were not due to an 
injury and that after he was treated for tendinitis in 1977, 
he did not have any problems with his right wrist until ten 
years after separation from service.  The Board also notes 
the June 2009 examiner's findings which have been found to be 
competent and reliable.  In his opinion he specifically noted 
the symptomatology reported and treatment for the right wrist 
in service and opined that a fracture of the scaphoid would 
require some trauma and the appellant would have remembered 
the trauma as it would have needed to be a fairly painful 
injury.  Moreover, he noted that the area where the appellant 
reported pain in March 1977 was not the typical area for 
tenderness to palpation for a scaphoid fracture.  
Significantly, the Board notes again that the Veteran denied 
any pain or problems with his right wrist after his 
tendinitis in 1977 until 10 years after separating from 
service.  Therefore, the Board finds the Veteran to be an 
unreliable historian and finds his allegations of an right 
wrist injury in service not to be credible.  

The Board acknowledges the private treatment records of 
September 2004 which report that the Veteran had a fracture 
of a carpal navicular at age 26 which developed into a 
nonunion of pseudoarthrosis on the right wrist.  To the 
extent that the physician's statement may be based on 
reported history by the Veteran, as noted above, he has been 
found not to be an accurate historian and his allegations of 
an injury to the right wrist in service have been found not 
to be credible.  

To the extent that the physician may be concluding that the 
Veteran injured his wrist at the time he injured his hand in 
1978, the Board notes that while service treatment records 
show an injury to the fingers in 1978, there is no report of 
an injury to the wrist at the time.  Moreover, the Veteran 
himself denied any injuries to the right wrist from 1977 
until separation.  Finally, the physician has provided no 
rationale for his conclusion and therefore, is speculative at 
best and therefore unreliable.  

To the extent that the Veteran may be alleging continuity of 
symptomatology, the Board finds that the evidence is against 
the assertion.  At the December 2008 VA examination the 
Veteran reported he had been experiencing pain in his right 
wrist since 1980.  Although symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board notes that the 
record is completely silent for any complaints of or 
treatment for any problems with the right wrist until 
September 2004, or 24 years after service.  Moreover, at the 
time, the Veteran reported aching hands for a year.  More 
significant, however, is the Veteran's testimony at the 
hearing where he stated that he had not had pain in his wrist 
from 1977 until ten years after separation from service.  The 
gap of time between separation from service and reported 
symptomatology tends to establish an absence of continuity.  
We again note that the appellant has been an inconsistent 
historian and his conflicting statements establish that the 
assertion of continuity is not credible.

In regards to the diagnosis of tendinitis in service in 1977, 
the Board notes that service treatment records are completely 
silent for any additional complaints of tendinitis.  
Moreover, at the December 2007 hearing the Veteran himself 
testified he had no additional problems with his right wrist 
after 1977.  Therefore, the Board finds that the tendonitis 
was acute, transitory and resolved.  Equally important, 
tendinitis has not been diagnosed after service.

Finally, the Board notes that the Veteran was diagnosed with 
carpal tunnel syndrome more on the right than the left.  
However, nothing in the record relates the disability to any 
injury or disease in service.  There is no medical opinion 
linking the disability to service and there is no other 
competent evidence relating carpal tunnel syndrome to 
service.

In sum, the Board finds that the more probative evidence 
establishes that , the in-service tendinitis resolved and 
that the current findings are unrelated to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a right wrist disability must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert, 1 
Vet. App. at 49.
ORDER

Service connection for a right wrist disability to include 
degenerative joint disease of the right wrist, residuals of a 
scaphoid fracture, tendinitis, pseudoarthrosis, and carpal 
tunnel syndrome, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


